Title: From John Quincy Adams to Abigail Smith Adams, 1 May 1813
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 46.
St: Petersburg 1. May 1813.

Every day that passes gives me occasion more and more to lament this unfortunate War, with which it has pleased heaven to visit us—If it could have been avoided we should now have had a free commercial intercourse with all the North of Europe, at least to Bremen inclusively, and in a few Months more with Holland—Besides the advantages which our Country would have derived from this, I should have had continual opportunities of hearing from my dear friends in America, and of writing to them, and what would have been yet more agreeable to me had our Peace been preserved, there would have been no other than the natural obstacles to prevent my return to them and to my Country. As it is—the only means I have of communicating with America, is by the way of England—How precarious that is, you can easily judge; for it depends upon the forbearance of the British Government to stop individual travellers who go to England, there to embark for America, in the Cartels—Of these there has however been a succession at short intervals through the Winter, by every one of whom I have written to you.—I now write by an American who is going to Hamburg, and thence to England—I enclose the letter as I have done once or twice before, to R. G. Beasley Esqr. Agent for American prisoners of War, London.—If it should be our destiny to remain here another Winter, I would recommend it to you to enclose letters for us under cover to him, and to send them by the Cartels—He informs me that by the regulations, all the letters sent by the Cartels, must be open except his. So that by transmitting them under cover to him, they will be less exposed to perusal on their way.
I say, if it should be our destiny to remain here another Winter, because I have yet no orders from our Government that indicate what we are to expect. This uncertainty cannot however much longer continue—I have already learnt from English Newspapers the arrival at New-York of the Freeling Cartel in which Mr Harris was a passenger—Whatever the President may determine, concerning the dispatches of which he was the bearer, it will at least be decisive with regard to our prospects for the present year—That we should stay here is the least probable, as well as the least desirable of the alternatives that I can anticipate—After an experience of four successive Russian Winters, I believe there is no person accustomed to milder climates, who would not be desirous of an opportunity to assure himself once more that in the changes of the Seasons there is such a thing as Summer—We have formed no social attachments that can make us much regret the Country; and I have no employment here which can even afford me the consolation of being useful to my own
On the Continent of Europe, the year upon which we have entered, promises to be as eventful, and threatens to be as sanguinary, as its last predecessor. But the scene of action, and the cause are totally changed—The dream of universal Monarchy in France, which may have tickled the imagination of the Corsican, and which has so hideously haunted the fancies of his Enemies, is forever past—France will not soon again appear in the character of an invader—She is herself invaded—The Hanseatic Cities are already lost—Holland in a few Months, perhaps in a few weeks will share the same fate—Prussia from the most subservient of her allies, has become the most exasperated of her Enemies—Denmark has deserted her and is before this, numbered with her foesAustria will in all probability very soon join the Same Side—A Swedish, Russian and British force, commanded by a French General is destined to recover Hanover, and to restore Holland to the house of Orange; while at the same time Louis 18 has issued a Declaration claiming anew the throne of France as his inheritance—To oppose all this Napoleon has little but the resources of a Genius, great only by success, and the remnant of a shattered military reputation—It is rumoured that he is collecting a large army upon the Rhine, but his troops will be mostly raw and inexperienced, and all of them disheartened—His present Disasters are so entirely imputable to himself that it can scarcely be said Fortune has abandoned him—There is so little in his personal character that can take hold of the affections of mankind that his destruction which is as certain as any human Event that can be foretold, will leave no sympathizing feelings behind—But what will be the Fortunes of France, it is not so easy to foresee—If she takes back the Bourbons, She must take them from the hands of her Enemies—And with the Bourbons She must take conditions the most humiliating to her Pride; and at the price of sacrifices the most fatal to her Power—This is a point of View, by  no means grateful to contemplation, but which cannot be overlooked—Louis 18. in his Declaration has promised to abolish the Laws of Conscription—A promise certainly well suited to the purposes of England; but which if accomplished, will make the Bourbons themselves when restored the mere puppets of foreign Powers, and France alternately a prey to all her neighbours—
The reflection of the present state of things upon our own concerns is not auspicious—In the Spring–tide of success which has flowed with such an impetuous torrent in favour of the English, almost from the moment of our Declaration of War, they have been gathering spirit and inveteracy, and unanimity, so that now the language of all their parties is, that we must be chastised into submission.—The loss of three frigates and of more than five hundred Merchant vessels in six Months, has only stimulated them to revenge, and our shameful failures in Canada, have made them perfectly secure in the only quarter where they could have any reason to fear us.—They have blockaded, all or Ports from the Mississippi to New-York inclusively, and the rest I suppose will soon follow—I hope our Country will prove herself equal to the trial that awaits her—Peace is not to be expected.
After a Winter more severe than I ever witnessed even in this Country we have had the compensation of an earlier Spring than is usual—The month of March was moderate and mild, and the river Neva broke up on the 11th: of April New Style—We still have occasional frost and snow, but the Summer is always reckoned from the dissolution of the River—This Event has always before been peculiarly interesting, to us, because it opened our direct Communications with America—Every week brought numbers of our Countrymen, and intelligence from our friends was always fresh—Our prospects have changed, and we shall see nothing of the American flag this Season—The opening of the River is accordingly a matter of indifference to us.
Mrs Smith, my wife’s Sister, is just recovering from the scarlet fever—the rest of us are as well as we can expect to be here— The week of the Easter–Holidays is just closing, and it is a time of universal merriment, festivity and intoxication.
I am ever faithfully your’s
A